Exhibit 10.1
AMENDMENT AND RESTATEMENT OF
DEFERRED COMPENSATION PLAN FOR OUTSIDE DIRECTORS
OF NORTHWEST SAVINGS BANK AND ELIGIBLE AFFILIATES
Effective as of January 1, 2005
Preamble
          This Plan is an unfunded deferred compensation arrangement to enable
members of the Board of Directors of Northwest Savings Bank (“Bank”) and its
Eligible Affiliates who are not employed on a full-time basis by the Bank or an
Eligible Affiliate who receive compensation for their services as Directors in
the form of fees, to elect, prior to the period in which such fees are earned,
to defer all or part of such fees for payment in a later taxable period. This
Plan was adopted by the Board of Directors of the Bank’s predecessor, Northwest
Mutual Savings Association in March of 1979, and was amended effective June 17,
1987, February 21, 1996, July 1, 2003, April 1, 2004 and July 1, 2004. Deferral
Elections made by Eligible Directors prior to July 1, 2004 shall be governed by
the terms of their Deferral Elections and of this Plan as in effect prior to
July 1, 2004. The Plan is being amended and restated as of January 1, 2005 to
correct typographical errors, conform with past practice and maintain compliance
with Section 409A of the Internal Revenue Code.

 



--------------------------------------------------------------------------------



 



ARTICLE I

Definitions
          “Bank” means Northwest Savings Bank, a Pennsylvania corporation, and
its corporate successors.
          “Beneficiary” means the person whom the Participant has designated
pursuant to Section 5.03 and Exhibit III to receive any amounts remaining in
his/her Director’s Deferred Compensation account at the Participant’s death.
          “Board” means the Board of Directors of Northwest Savings Bank or any
committee of the Board to which the Board has delegated its authority with
respect to the Plan.
          “Director’s Deferred Compensation Account” is defined in Section 3.01.
          “Director’s Fees” means all remuneration for service on the Board of
the Bank or any Eligible Affiliate, including retainers, meeting fees and other
payments.
          “Disability” means mental or physical disability of at least six
months which prevents a Participant from engaging in the principal duties of
his/her position as an Eligible Director, provided that such disability
qualifies as a “Disability” under Treasury Regulations Section 1.409A-3(i)(4).
          “Eligible Affiliate” means the parent corporation or an affiliated
corporation of the Bank which the Board has determined by duly adopted
resolution to be eligible for the Plan including Northwest Bancorp Mutual
Holding Company and Northwest Bancorp, Inc.
          “Eligible Director” means a member of the Board of Directors of the
Bank or of an Eligible Affiliate, who receives compensation for his/her services
as a Director in the form of fees and who is not employed by the Bank or an
Eligible Affiliate on a full-time basis.

2



--------------------------------------------------------------------------------



 



          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
          “Event of Distribution” means any of the events of distribution
included in the Deferral Election form executed by an Eligible Director
hereunder, and any of the other events of distribution permitted under
Article IV hereof.
          “Fiscal Year” means the Bank’s fiscal year, which ran from July 1
through June 30 until June 30, 2005. The period July 1 — December 31, 2005 was a
short Fiscal Year. Effective January 1, 2006 the Bank’s Fiscal Year corresponds
with the calendar year.
          “Participant” means an Eligible Director who elects to defer
compensation pursuant to the Plan and who retains, or whose beneficiaries
retain, benefits under the Plan in accordance with its terms.
          “Plan” means this Deferred Compensation Plan as it may be amended from
time to time.
          “Plan Administrator” means the Committee comprised of William Wagner,
Gregory LaRocca and Julie McTavish or their respective successors on such
Committee as may be appointed from time to time by the Board or by the
Compensation Committee of the Board of the Bank.
          “Retire” or “Retirement” means termination for any reason of the
Participant’s service as a Director following the Participant’s attainment of
591/2, but not later than the Participant’s age 72.
          “Year” (unless otherwise specified) means the Bank’s Fiscal Year.

3



--------------------------------------------------------------------------------



 



ARTICLE II
Deferral of Compensation Payable as Director’s Fees
Section 2.01. Deferral Elections. Each Eligible Director may elect annually to
defer the dollar amount or percentage of his annual compensation payable in the
form of Director’s Fees which he/she specifies in a Deferral Election which
he/she executes in the form of Exhibit I hereto and files with the Plan
Administrator in the Fiscal Year prior to that in which such Director’s Fees are
earned. A Deferral Election becomes irrevocable (subject to the exceptions set
forth below) as of the December 31 immediately preceding the Fiscal Year with
respect to which it is executed. A Participant may cancel or change a Deferral
Election by filing a later dated one with the Plan Administrator prior to the
time it becomes irrevocable. Such final, irrevocable Deferral Election shall
apply to the Director’s Fees which the Eligible Director earns in the Fiscal
Year which immediately follows that in which he/she executes and files his/her
Deferral Election. Such Deferral Election shall also apply to Director’s Fees
which the Eligible Director earns in subsequent Fiscal Years for which no
contrary Deferral Election, or cancellation thereof, is filed with the Plan
Administrator. In addition, in the Year in which a Director first becomes
eligible to participate in the Plan, if the Eligible Director executes and files
his/her Deferral Election within 30 days of first becoming Eligible to
participate, such Deferral Election shall also apply to the Director’s Fees
which the Eligible Director earns in the remainder of the Fiscal Year after
filing his/her Deferral Election with the Plan Administrator. A Deferral
Election shall be irrevocable as of the December 31 immediately preceding the
Fiscal Year with respect to which it was executed, except that the Participant
shall retain the right (a) to accelerate the time of payment scheduled under any
previously filed Deferral Election in the event of an unforeseeable emergency in
accordance with Sections 4.02 through 4.04 hereof, (b) to change his/her

4



--------------------------------------------------------------------------------



 



designation of beneficiaries with respect to any previously filed Deferral
Election, upon filing a duly executed beneficiary designation form with the Plan
Administrator in accordance with Section 5.02 and (c) to further defer the
payment of Director’s Fees scheduled under any Deferral Election previously
filed by executing a Postponement of Deferral Election in accordance with
Section 2.02 hereof.
Section 2.02 Change in Time and Form of Payment. A Participant may elect to
change the form of payment or to further defer the payment of Director’s Fees
subject to a Deferral Election previously filed, by executing a Change of a
Deferral Election in the form of Exhibit II hereto with the Plan Administrator,
subject to the following conditions:

  (a)   the Participant’s Change of Deferral Election shall not be effective
until the first day of the 13th month after it is filed with the Plan
Administrator, and shall not apply to any payment or series of installment
payments treated as a single payment scheduled to be paid under any previously
filed Deferral Election prior to the first day of the 13th month after the
Participant’s Change of Deferral Election is filed with the Plan Administrator;
and     (b)   the Change of Deferral Election postpones the date of payment of
the Deferral Election to which it relates for a period of at least five years
from the date such payment was previously scheduled to be paid, or in the case
of a series of installment payments treated as a single payment, five years from
the date the first payment in the series was previously scheduled to be paid.

5



--------------------------------------------------------------------------------



 



  (c)   any Change of Deferral Election that changes only the form of payment
must delay the starting date of the originally scheduled payment by at least
five years.

The right to a series of substantially equal periodic installment payments over
a predetermined number of years is not a right to a life annuity and is treated
as the right to a single payment under this Plan. Accordingly, filing of a
Change of Deferral Election delaying for five years the right to receive
installment payments scheduled under a previously filed Deferral Election to be
made over a five-year period will result in all of such scheduled installment
payments to be paid in a lump sum in the fifth year, and filing of a Change of
Deferral Election delaying for five years the right to receive installment
payments scheduled under a previously filed Deferral Election to be made over a
ten-year period will result in the first five of such scheduled installments to
be paid in a lump sum in the fifth year, and the remaining five annual
installments to be paid as previously scheduled in the fifth through the 10th
years.
ARTICLE III
Accumulation of Deferred Compensation
Section 3.01. Participant Accounts. The dollar amount of Director’s Fees
deferred pursuant to each Deferral Election executed and filed by each
Participant hereunder shall be credited as of the end of the calendar month in
which such Fees are payable to such Participant to an unfunded book reserve
account (the “Director’s Deferred Compensation Account”) and shall be recorded
on the financial books and records of the Bank or the Eligible Affiliate, as
applicable, as a deferred compensation liability in the names of the respective
Participants.

6



--------------------------------------------------------------------------------



 



Section 3.02. Interest on Accounts. Unless the Bank allows Participants to
direct the investment of their Deferred Compensation Accounts, the Director’s
Deferred Compensation Account of each Participant having a credit balance shall
be credited with interest at the end of each calendar quarter at the rate equal
to the average crediting rate for the insurance policies which the Bank carried
on the lives of the Directors in the preceding Fiscal Year, grossed up by
dividing it by one (1) minus the Bank’s highest marginal income tax rate for the
preceding Fiscal Year. For example, if the average crediting rate on the
Directors’ life insurance policies in the preceding Fiscal Year was 5% and the
Bank’s highest marginal tax rate for that Fiscal Year was 35%, the interest
payable on the Directors’ Deferred Compensation Account for a calendar quarter
in the current Fiscal Year would be one-fourth of 7.69% (5%/(1 minus 35%)), or
1.92%. Such interest shall be credited on or before the last business day of
each calendar quarter in the current Fiscal Year on the average credit balance
held in each Participant’s Director’s Deferred Compensation Account during that
quarter. If Participants direct the investment of their Deferred Compensation
Accounts, the net earnings or losses shall be attributable to those investments
and no interest shall be paid on such Accounts.
Section 3.03. Additional Benefit Upon Death Before Age 72. In the event that a
Participant dies while an Eligible Director but before attaining age 72, his/her
beneficiary shall receive an additional death benefit payable in a lump sum
within 60 days following death calculated as the present value of the additional
balance that the Participant would have accrued in his/her Director’s Deferred
Compensation Account assuming that (1) he/she had not died but had continued as
a Participant to his/her age 72, (2) he/she had continued the same Deferral
Election of Director’s Fees to age 72 that he/she had been making at the date of
death, and (3) interest had

7



--------------------------------------------------------------------------------



 



continued to be credited on such deferred Director’s Fees pursuant to
Section 3.02 to his/her age 72 at the same rate as was in effect at the
Participant’s date of death.
ARTICLE IV
Events of Distribution
Section 4.01. Selection of Event of Distribution. Within 30 days following the
first to occur of the Events of Distribution selected by each Participant in
each Deferral Election filed with the Plan Administrator, the amount of his/her
Director’s Deferred Compensation Account governed by each Deferral Election
shall become payable to the Participant (or his/her designated beneficiary) in
accordance with Article V.
Section 4.02. Unforeseeable Emergency. In addition to the Events of Distribution
selected by the Participant in his/her Deferral Election, as referred to in
Section 5.01, a portion of the Director’s Deferred Compensation Account of any
Participant shall be payable to him/her or to any of his/her beneficiaries in
the event of an unforeseeable emergency that is caused by an event beyond the
control of the Participant or beneficiary and that would result in severe
financial hardship to the Participant or beneficiary if early withdrawal were
not permitted, upon a withdrawal request duly filed and documented with the Plan
Administrator. Any early withdrawal pursuant to this section is limited to the
amount necessary to meet the emergency, which cannot be met from other resources
of the Participant or of his/her spouse, beneficiary or dependent, such as
insurance, savings or borrowing, plus an amount equal to the taxes that must be
paid as a result of such early distribution. For the purposes of this Article IV
“dependent”

8



--------------------------------------------------------------------------------



 



shall mean as defined in Code Section 152, without regard to Code
Section 152(b)(1), (b)(2) and (d)(1)(B).
Section 4.03. Definition of Unforeseeable Emergency. Conditions which warrant
approval of a Participant’s (or beneficiary’s) application for early withdrawal
from a Directors’ Deferred Compensation Account because of unforeseeable
emergency are limited to cases of severe financial hardship to the Participant
(or to his/her beneficiary) resulting from an illness or accident of the
Participant, his/her spouse, beneficiary or dependent, loss of the property of
the Participant or of his/her spouse, beneficiary or dependent due to casualty
(including the need to rebuild a home following damage not otherwise covered by
insurance), or other similar and extraordinary and unforeseeable circumstances
arising out of events beyond the control of the Participant or of his/her
spouse, beneficiary or dependent. Examples of what may constitute unforeseeable
emergencies, depending on the relevant facts and circumstances, include:
imminent foreclosure of or eviction from the primary residence; medical
expenses, prescription drug medications and funeral expenses. The purchase of a
home and the payment of college tuition are not unforeseeable emergencies.
Section 4.04. Amount of Payment Permitted and Conditions of Payment Upon an
Unforeseeable Emergency. Distributions because of an unforeseeable emergency may
not exceed the amount reasonably necessary to satisfy the emergency need, which
may include amounts necessary to pay any Federal, State, local or foreign income
taxes or penalties reasonably anticipated to result from the distribution.
Distributions because of an unforeseeable emergency may not be made to

9



--------------------------------------------------------------------------------



 



the extent that the financial hardship to the Participant (or to his/her spouse,
beneficiary, or dependent) is or may be relieved —

  (a)   through reimbursement or compensation by insurance or otherwise; or    
(b)   by liquidation of the Participant’s assets, to the extent the liquidation
of such assets would not itself cause severe financial hardship; or     (c)   by
cessation of deferrals under the Plan.

Amounts withdrawn may not be returned to the Plan. Withdrawals will be subject
to Federal income tax. Participants who make a hardship withdrawal may elect to
cancel Elective Deferrals or other contributions to the Plan for the remainder
of the Plan Year following receipt of a hardship distribution.
Section 4.05. Other Events of Distribution. In addition to the Events of
Distribution selected by the Participant in his/her Deferral Election, as
referred to in Section 5.01, payments from the Director’s Deferred Compensation
Account of any Participant shall be accelerated (within the limits of Code §409A
and the regulations thereunder) to the extent that the Plan Administrator
determines to be necessary to:

  (a)   pay an individual other than the Participant to fulfill a domestic
relations order, as defined in Code Section 414(p)(1)(B);     (b)   comply with
Federal, State, local or foreign ethics laws or conflicts of interest laws;    
(c)   provide cashouts of the entirety of the Participant’s interest under this
and related plans of nonqualified deferred compensation of the Bank and its

10



--------------------------------------------------------------------------------



 



      Eligible Affiliates where such entire interest is not in excess of the
applicable dollar amount under Code Section 402(g)(1)(B);     (d)   provide for
payment of employment taxes under the Federal Insurance Contributions Act
(FICA) and Railroad Retirement Tax Act (RRTA) and other employment taxes imposed
on compensation deferred under the Plan;     (e)   provide for payment of the
income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable State, local or foreign tax
laws as the result of the payment of the FICA or RRTA amount, and for payment of
the additional income tax at source on wages attributable to the pyramiding of
Code Section 3401 wages and taxes, provided that the total distribution under
this acceleration provision does not exceed the aggregate of the FICA or RRTA
amount, and the income tax withholding related to such FICA or RRTA amount;    
(f)   provide for the payment of the amount required to be included in income as
the result of any failure of this Plan to comply with the requirements of Code
Section 409A or the regulations finally and lawfully issued thereunder;     (g)
  satisfy a debt of the Participant to the Bank which was incurred in the
ordinary course of the Participant’s service relationship to the Bank, provided
that the acceleration and application of a Participant’s compensation deferred
hereunder to satisfy such debt is made at the same time and in the same amount
as the debt would have been otherwise due and collectible from the Participant
and does not exceed $5,000 in any tax year of the Participant.

11



--------------------------------------------------------------------------------



 



  (h)   make any other acceleration of the time and form of a payment available
to the Bank under Code Section 409A and the regulations thereunder.

ARTICLE V
Payment of Deferred Compensation
Section 5.01. Payment of Account Balances. Within 30 days following the
occurrence of the first of the Events of Distribution listed by each
Participant’s Deferral Election, the then current balance of his/her Deferred
Compensation Account governed by such Deferral Election shall commence to be
paid to the Participant (or his/her designated beneficiary) in a lump sum or in
approximately equal monthly, quarterly or annual installments over a period of
years in accordance with the respective distribution option selected by the
Participant in his/her Deferral Elections filed with the Plan Administrator. Any
portion of a Participant’s Deferred Compensation account with respect to which
there is no effective distribution option election on file with the Plan
Administrator shall be distributed to the Participant in a lump sum on the first
anniversary of his/her retirement, death, disability or other severance from
service as a member of the Board. So long as any Director’s Deferred
Compensation Account has a credit balance, it shall continue to be credited with
interest in accordance with Section 3.02.
Section 5.02 Delay of Payments Under Certain Circumstances. A payment that is
otherwise due to be distributed from a Participant’s Deferred Compensation
Account in accordance with his/her Deferral Election shall be delayed in the
following circumstances:

  (a)   to the extent that the Bank reasonably anticipates that the scheduled
payment would not be deductible from the Bank’s taxable income due to the

12



--------------------------------------------------------------------------------



 



      application of Code Section 162(m), in which event the payment shall be
made, as the Bank decides, either (i) during the Bank’s first taxable year in
which the Bank reasonable anticipates that the deduction of such payment will be
allowed under Code Section 162(m), or (ii) during the period beginning with the
Participant’s separation from the service of the Bank and its Eligible
Affiliates and ending on the later of the last day of the Bank’s taxable year in
which the Participant separated from such service or the 15th day of the third
month following the Participant’s separation from such service, or     (b)   in
the event that the Participant is a “specified employee” within the meaning of
Section 409A and the regulations issued thereunder at the time, or within six
months prior to the time, a payment is otherwise due to be distributed from
his/her Deferred Compensation Account in accordance with his/her Deferral
Election, then no payment shall be made from his/her Deferred Compensation
account until the first day of the seventh month following the date of his/her
separation from the service of the Bank and its Eligible Affiliates, unless such
separation from service is due to the death of the Participant, or     (c)   to
the extent that the Bank reasonably anticipates that the making of the payment
will violate Federal securities law or other applicable law, provided that the
Bank makes the payment at the earliest date at which it reasonably anticipates
that making of the payment will not cause such violation.

13



--------------------------------------------------------------------------------



 



Section 5.03 Designation of Beneficiaries. Each Participant shall have the right
to designate one or more Beneficiaries who are to succeed to his/her right to
receive future payments hereunder in the event of his/her death by completing
the Beneficiary Designation Form set forth at Exhibit III. In case of a failure
of designation or the death of a designated Beneficiary without a designated
successor, distribution shall be made to the Participant’s estate. No
designation of Beneficiaries shall be valid unless in writing signed by the
Participant, dated, and filed with the Plan Administrator. A Participant may
change a beneficiary designation without the consent of any earlier designated
beneficiaries.
ARTICLE VI
General Provisions
Section 6.01. Administration. The Plan shall be administered by the Plan
Administrator. No member of the Plan Administrator shall be eligible to
participate in the Plan. The Plan Administrator shall have the power to
interpret the Plan and to decide any and all matters arising hereunder,
including but not limited to the right to remedy possible ambiguities,
inconsistencies or omissions, by general rule or particular decision, provided
that all such interpretations and decisions shall be applied in a uniform and
nondiscriminatory manner to all Participants similarly situated. In addition,
any interpretations and decisions made by the Plan Administrator shall be final,
conclusive and binding upon all persons who have or who claim to have any
interest in or under the Plan.

14



--------------------------------------------------------------------------------



 



Section 6.02. Compliance with Code Section 409A. The Plan shall be administered
and interpreted to comply with Section 409A of the Internal Revenue Code and all
regulations thereunder in order to preserve the tax-deferred treatment of the
Directors’ Deferred Compensation Accounts accrued hereunder pending
distributions to Participants and Beneficiaries in accordance with Deferral
Elections filed hereunder. In no event may any distribution be made from the
Plan or action taken under the Plan that would make any Directors’ Deferred
Compensation Account hereunder subject to the interest and additional tax
imposed by Code Section 409A(a)(1)(B).
Section 6.03. Funding. All liabilities under this Plan for compensation deferred
by Participants hereunder shall be unfunded for purposes of federal income taxes
and for purposes of Title I of ERISA. All benefits paid under this Plan shall be
paid in cash from the general assets of the Bank. All liability for Retirement
Benefits payable under the Plan shall be reflected on the accounting records of
the Bank, but shall not be construed to create or require the creation of a
trust, custodial or escrow account. The Bank may establish one or more trusts,
with such trustees as the Board may approve, for the purpose of holding and
providing for the payment of Director’s Deferred Compensation a Accounts
hereunder. Such trusts may be irrevocable but the assets thereof shall be
subject to the claims of the Bank’s creditors. To the extent that any Director’s
Deferred Compensation Accounts held under the Plan are actually paid from any
such trust, the Bank shall have no further obligations with respect thereto, but
to the extent not so paid, such a Accounts shall be payable from such insurance
contracts, annuities or other funds that the Bank may purchase, establish or
accumulate to aid in holding and providing benefits under this Plan. Nothing
contained in this Plan, and no action taken pursuant to its provisions,

15



--------------------------------------------------------------------------------



 



shall create a trust or fiduciary relationship of any kind between the Bank and
a Director or any other person. A Director shall not acquire any interest
greater than that of an unsecured creditor in his/her Deferred Compensation
Account.
Section 6.04. Expenses. The expenses of administering the Plan shall be borne by
the Bank or Eligible Affiliate.
Section 6.05. Indemnification. The members of the Plan Administrator and its
agents and officers, directors and employees of the bank shall be indemnified
and held harmless by the Bank and Eligible Affiliates to the fullest extent now
or hereafter permitted by law against and from any and all loss, cost, liability
or expense, including attorney’s fees, fines, civil penalties, interest and
excise taxes that may be imposed upon or reasonably incurred by them in
connection with or resulting from any actual or threatened civil, criminal,
administrative or investigative claim, action, suit or proceeding to which they
may be a party or in which they may be involved by reason of any action taken or
failure to act under this Plan and against and from any and all amounts paid by
them in settlement (with the Bank’s or Eligible Affiliate’s written approval) or
paid by them in satisfaction of a judgment in any such action, suit or
proceeding. The indemnification provided by this section shall continue for
persons who have ceased to be members or agents of the Plan Administrator, and
to former directors, officers and employees of the Bank or Eligible Affiliate,
and shall inure to the benefit of the heirs, executors and administrators of
persons entitled to indemnity hereunder. This section shall not be applicable to
any person if the loss, cost, liability or expense is finally judicially
determined to be due to such person’s recklessness or willful misconduct.

16



--------------------------------------------------------------------------------



 



Section 6.06. Nonassignability. Neither a Participant in the Plan nor any other
person shall have any right to sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, hypothecate or convey in advance of actual
receipt of any Director’s Deferred Compensation account, all rights to which are
expressly declared to be nonassignable and nontransferable. No part of any
Director’s Deferred Compensation Account shall be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by a Participant or any other person, nor be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency.
Section 6.07. Payment to Guardian. If any amount held in a Director’s Deferred
Compensation account is payable to a person declared incompetent or to a person
incapable of handling the disposition of property, the Plan Administrator may
direct payment of such a Account to the guardian, legal representative or person
having the care and custody of such incompetent person, without responsibility
to follow application of amounts so paid. Payments made pursuant to this
provision shall completely discharge the Bank, any Eligible Affiliates, the Plan
and the Plan Administrator.
Section 6.08. Successors. The provisions of this Plan shall bind and inure to
the benefit of the Bank, its Eligible Affiliates and their successors and
assigns. The term “successors” as used herein shall include any corporation or
other business entity which shall, whether by merger, consolidation, purchase or
otherwise, acquire all or substantially all of the business and assets of the
Bank or of an Eligible Affiliate, and the successors of any such corporation or
other business entity.

17



--------------------------------------------------------------------------------



 



Section 6.09. Gender and Number. Except when otherwise indicated by the context,
words in the masculine gender shall include the feminine gender; the plural
shall include the singular and the singular shall include the plural.
Section 6.10. Not a Contract of Service. Neither the establishment of, nor the
participation or eligibility for participation of any Eligible Director in, this
Plan shall be construed to confer any right of tenure on the part of any
Eligible Director or any right of nomination, renomination, election or
re-election to the Board of Directors of the Bank or Eligible Affiliate. The
Bank shall not incur any liability for any loss of benefits that might result
under this Plan from any failure of the stockholders to elect or re-elect any
Eligible Director to the applicable Board of Directors or any failure of the
applicable Board of Directors to nominate any Eligible Director for re-election.
Section 6.11. Severability. In the event any provision of the Plan shall be held
invalid or illegal for any reason, or to fail to comply with Section 409A of the
Internal Revenue Code, such illegality, invalidity or noncompliance shall not
affect the remaining parts of the Plan, but the Plan shall be construed and
enforced as if the illegal, invalid or noncomplying provision had never been
inserted, and the Bank and Eligible Affiliates shall have the privilege and
opportunity to correct and remedy such questions of illegality, invalidity or
noncompliance by amendment as provided in the Plan.

18



--------------------------------------------------------------------------------



 



Section 6.12. Applicable Law. The Plan shall be governed and construed in
accordance with the laws of the Commonwealth of Pennsylvania except as otherwise
required by applicable Federal Law, including Code Section 409A.
ARTICLE VII
Claims Procedure
Section 7.01. General. Any claim for any payment due under the Plan shall be
filed by the Participant or beneficiary (“claimant”) in the manner prescribed by
the Plan Administrator.
Section 7.02. Denials. If a claim for a payment requested under the Plan is
wholly or partially denied, notice of the decision shall be furnished to the
claimant by the Plan Administrator within a reasonable period of time after
receipt of the claim by the Plan Administrator.
Section 7.03. Notice. Any claimant who is denied a claim for payment requested
under the Plan shall be furnished written notice setting forth:

  (a)   the specific reason or reasons for the denial;     (b)   specific
reference to the pertinent provision of the Plan upon which the denial is based;
    (c)   a description of any additional material or information necessary of
the claimant to perfect the claim; and     (d)   an explanation of the claim
review procedure under the Plan.

19



--------------------------------------------------------------------------------



 



Section 7.04. Appeals Procedure. In order that a claimant may appeal a denial of
a claim, the claimant or the claimant’s duly authorized representative may:

  (a)   request a review by written application to the Plan Administrator, or
its designee, no later than 60 days after receipt by the claimant of written
notification of denial of a claim;     (b)   review pertinent documents; and    
(a)   submit issues and comments in writing.

Section 7.05. Review. A decision on review of a denied claim shall be made not
later than 60 days after receipt of a request for review, unless special
circumstances require an extension of time for processing, in which case a
decision shall be rendered within a reasonable period of time, but not later
than one hundred and twenty (120) days after receipt of a request for a review.
The decision on review shall be in writing and shall include the specific
reason(s) for the decision and the specific reference(s) to the pertinent
provisions of the Plan on which the decision is based.
ARTICLE VIII
Amendment or Termination of Plan
Section 8.01. General. The Plan may be amended in whole or in part or terminated
from time to time by the Board of the Bank or any Eligible Affiliate (but only
with respect to that Eligible Affiliate), provided that no amendment or
termination may divest any Participant or beneficiary of rights to deferred
compensation earned and accumulated in the Plan at the time of such

20



--------------------------------------------------------------------------------



 



amendment or termination. Any termination of the Plan that results in
accelerated payment of benefits shall comply with the requirements of Treasury
Regulation Section 1.409A-3(j)(ix).
Section 8.02. Notice. Notice of every such amendment shall be given in writing
to each Participant and beneficiary of a deceased Participant.
          IN WITNESS WHEREOF, Northwest Savings bank has caused this Amendment
and Restatement to be executed by its duly authorized officers effective as of
January 1, 2005.

                          NORTHWEST SAVINGS BANK    
 
               
December 17, 2008
      By:   /s/ William Wagner    
 
Date
         
 
William Wagner, President    

21



--------------------------------------------------------------------------------



 



EXHIBIT I
DEFERRAL ELECTION UNDER DIRECTORS’
DEFERRED COMPENSATION PLAN
OF NORTHWEST SAVINGS BANK AND ELIGIBLE AFFILIATES

             
TO:
  Plan Administrator   FROM:                                            
 
  c/o Human Resources Department   (Name of Eligible Director)    
 
  Northwest Savings Bank
108 Liberty Street
Warren, Pennsylvania 16365  
 
 
(Name of Bank or
Eligible Affiliate)    

     ELECTION. Pursuant to the Directors’ Deferred Compensation Plan (“Plan”) of
Northwest Savings Bank (“Bank”), of which I acknowledge I have received a copy,
and subject to all of the terms and conditions of the Plan, I hereby elect to
defer receipt of $                     or                      % of the Annual
Compensation otherwise payable to me in the form of Director’s Fees by the Bank
or an Eligible Affiliate in the Fiscal Year of the Bank which immediately
follows that in which this Deferral Election is delivered to the Plan
Administrator.
     This Deferral Election shall also apply to the Director’s Fees otherwise
due me from the Bank or an Eligible Affiliate in all subsequent Fiscal Years for
which I fail to file a cancellation of this Deferral Election or a contrary
Deferral Election with the Plan Administrator.
     In the Fiscal Year in which I first become eligible to participate in the
Plan this Deferral Election shall also apply to the Director’s Fees otherwise
due me from the Bank or an Eligible Affiliate for the remainder of the Fiscal
Year following my filing of this Deferral Election with the Bank, provided that
it is delivered to the Plan Administrator within 30 days of my first becoming
eligible to participate in the Plan.
     Such deferred compensation shall be held in my Director’s Deferred
Compensation Account under the Plan for distribution to me, with interest
accrued in accordance with Section 3.02 of the Plan, commencing within 30 days
of the first to occur of the following Events of Distribution which I have
selected: [The Participant should initial and fill in any blank in any Event of
Distribution which is selected, and cross out any Event of Distribution which is
not selected.]

             
 
    (1 )   My retirement as a Director on or after age 591/2 up to age 72. [This
option not available for Deferral Elections filed after such retirement
eligibility.]
 
           
 
           
 
    (2 )   My voluntary resignation from the Board of Directors.
 
           
 
           
 
    (3 )   My failure to be nominated or elected as a member of the Board of
Directors.
 
           
 
           
 
    (4 )   My death.
 
           
 
           
 
    (5 )   My becoming disabled or incurring a disability, defined as my
suffering from a mental or physical disability which prevents me from engaging
in the principal duties as a Director of the Bank for a period of six
consecutive months.
 
         
 
           
 
    (6 )   My attainment of age                     . [Age selected must be
above the Participant’s age when Deferral Election is filed.]
 
           
 
           
 
    (7 )   The following specific date following the year in which this Deferral
Election is filed:                      20, ___.
 
         

1



--------------------------------------------------------------------------------



 



     An Eligible Director may not defer any portion of his/her Director’s Fees
earned during any Fiscal Year which immediately follows a Fiscal Year in which
he/she received any distribution of Director’s Fees earned and deferred during a
prior Fiscal Year.
     I understand that the Plan also permits me to make an early withdrawal of a
portion of my Director’s Deferred Compensation Account that is necessary for me
to avoid a severe financial hardship resulting from an unforeseeable emergency
caused by an event beyond my control, within the meaning and intent of the Plan.
Any such hardship withdrawal is limited to the amount necessary to meet the
immediate financial need created by the emergency, which cannot be satisfied by
insurance, borrowing or my other resources.
     Within 30 days of the first to occur of the above Events of Distribution
(but subject to the terms and conditions of the Plan) the then current balance
of my Director’s Deferred Compensation Account shall commence to be paid to me
or to my designated beneficiary in accordance with one of the following options
which I have selected as indicated by my initialing it and by filling in the
blank if options 2, 3 or 4 is selected:

             
 
    (1 )   Lump sum; or
 
           
 
           
 
    (2 )   Approximately equal monthly installments over a period of
                     years (either five (5) or ten (10)); or
 
           
 
           
 
    (3 )   Approximately equal quarterly installments over a period of
                     years (either five (5) or ten (10)); or
 
           
 
           
 
    (4 )   Approximately equal annual installments over a period of
                     years (either five (5) or ten (10)).
 
           

     ELECTION PERIOD. Subject to the terms and conditions of the Plan, this
election shall be effective and irrevocable for the Director’s Fees which I
shall earn in the Fiscal Year which immediately follows my delivery of this
Deferral Election to the Plan Administrator, plus, in the first Fiscal Year in
which I am eligible to participate in the Plan, the Director’s Fees which I
shall earn in the remainder of the Fiscal Year following my delivery of this
Deferral Election to the Plan Administrator, provided that it is filed within
30 days of my first becoming eligible to participate in the Plan.

                 
 
          ELIGIBLE DIRECTOR      
Date:
      Signed:        
 
 
 
     
 
   
 
               
 
          Printed or Typed:                                            
 
               
 
          Employee Social Security No.:    
 
               
 
         
 
   
 
               
Received
          PLAN ADMINISTRATOR    
 
               
 
               
Date:
      Signed:        
 
 
 
     
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT II
CHANGE OF DEFERRAL ELECTION UNDER DIRECTORS’
DEFERRED COMPENSATION PLAN
OF NORTHWEST SAVINGS BANK AND ELIGIBLE AFFILIATES

             
TO:
  Plan Administrator   FROM:                                            
 
  c/o Human Resources Department   (Name of Eligible Director)    
 
  Northwest Savings Bank
108 Liberty Street
Warren, Pennsylvania 16365  
 
(Name of Bank or
Eligible Affiliate)    

PART I
     CHANGE OF SCHEDULED PAYMENT(S). In accordance with Section 2.02 of the
Directors’ Deferred Compensation Plan of Northwest Savings Bank and Eligible
Affiliates (“Plan”), I hereby elect to postpone the payment of the compensation
which I have deferred under my Deferral Election form(s) previously filed with
you dated                     , 20___;                     , 20 ___;
                    , 20___; from the original date(s) of                     ,
20___;                     , 20___;                     , 20___;
when payment was scheduled to commence under said form(s), to the following
date(s) [insert dates which follow the previously scheduled date(s) by at least
five years]:
PART II
     CHANGE OF FORM OF PAYMENT. In accordance with Section 2.02 of the Plan, I
hereby elect to change the form of the payment which I deferred under my
Deferral Election forms dated                     , from the original payment
form which was

         
 
  o   lump sum
 
  o   five equal installments
 
  o   ten equal installments

to the new payment form, which is

         
 
  o   lump sum
 
  o   five equal installments
 
  o   ten equal installments

1



--------------------------------------------------------------------------------



 



     Except as specifically amended by this Change of Deferral Election, my
previously filed Deferral Election(s) to which this Postponement relates shall
continue in full force and effect.

                 
 
          ELIGIBLE DIRECTOR       Date:                     ,
20                       Signed:        
 
         
 
   
 
          Printed or Typed:                                            
 
               
 
          Employee Social Security No.:    
 
               
 
         
 
   
 
               
RECEIVED
          PLAN ADMINISTRATOR    
 
               
 
                Date:                     , 20                       Signed:    
   
 
         
 
   

2



--------------------------------------------------------------------------------



 



EXHIBIT III
BENEFICIARY DESIGNATION
Participant Name:                                          SSN:
                                         

        Mailing   Address:

               
 
             
 
  City   State   Zip Code

In accordance with the terms of the Plan, I hereby designate the following
Beneficiary(ies) to receive any death benefits under the Plan:

                      PRIMARY BENEFICIARY:                
 
                   
Name:
          % of Benefit:        
 
 
 
       
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
       
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
       
 
   

SECONDARY BENEFICIARY (if all Primary Beneficiaries pre-decease the
Participant):

                     
Name:
          % of Benefit:        
 
 
 
       
 
 
 
                   
Name:
          % of Benefit:        
 
 
 
       
 
   
 
                   
Name:
          % of Benefit:        
 
 
 
       
 
 

     This Beneficiary Designation hereby revokes any prior Beneficiary
Designation which may have been in effect and this Beneficiary Designation is
revocable.

             
 
Date
     
 
Participant    

 